Title: To George Washington from William Carr, 17 December 1770
From: Carr, William
To: Washington, George



Sir
Dumfries 17th Decr 1770

Your favour of the 12th Currt came to hand Yesterday which confirmd what Mr Lawson Told me regarding your wheat as you Manufacture yours it will not be in my power to procure a ship Load in this part of the Country being only desird to ship from one to 200 Barrells of Flower & that on condition its of Equal Quality with the Baltimore & Philadelphia. I am empowerd by Mr Russell to Settle & adjust some of his affairs here amongst which are his claim to Mr Jonstouns Estate the tract of Land adjoining You will I am informd clearly appear to be Mr Russells Property of this I am not certain as I have not yet got the title Papers Mr West wrote me lately I need not bring suit against him if Mr Russells title shoud be thought good he woud not dispute the Point with me—I have been so busy this Fall that I really

coud not spare time to search Fairfax County office where all the papers relative to the Land may be found I shall look into this Matter immediately & then let you know how it stands you may be sure ⟨Si⟩r your inquiries shall remain with me & Mr Russells ⟨C⟩laim to the Land when the papers are procurd shall be forwarded to you so that if you are inclinable to Purchase from Mr West or Mr Russell you may be on a certainty[.] Should I have any orders to Buy Flower you shall know. I am Sir Your most Obt hble Servant

William Carr

